Citation Nr: 0818791	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-14 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial or staged rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to service-connected PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and wife of veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.

The veteran filed for service connection for PTSD in 
September 2003.  In an April 2004 rating decision, the RO 
denied service connection for PTSD.  In January 2006, 
however, the RO issued another rating decision granting PTSD, 
noting that the prior rating decision had been issued prior 
to personnel records being associated with the claims file.  
Based on the personnel records which verified a stressor, the 
veteran was granted service connection for PTSD effective as 
of the September 2003 claim, and the disability was assigned 
a 30 percent rating.  

In March 2006, the veteran filed a notice of disagreement to 
the rating assigned to the PTSD, and he also filed claims for 
service connection for hypertension and a gastrointestinal 
disorder ("gastrointestinal disturbance") as secondary to 
the service-connected disability.  In a July 2006 rating 
decision, the RO denied the claims for secondary service 
connection.  The veteran filed an August 2006 notice of 
disagreement to these denials of service connection.  

After the issuance of statements of the case in March 2007, 
the veteran perfected appeals for the claim for an increased 
rating for PTSD and his claims for secondary service 
connection for hypertension and a gastrointestinal disorder.

The veteran testified before the undersigned Veterans Law 
Judge via video conference in December 2007.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  The veteran submitted additional evidence that 
he referenced at the time of this hearing.  He waived initial 
consideration of this evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304(c). 

The issues of secondary service connection for hypertension 
and a gastrointestinal disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated 
upon the merits in this decision has been obtained; the 
veteran has been provided notice of the evidence necessary to 
substantiate his claim and has been notified of what evidence 
he should provide and what evidence VA would obtain; there is 
no indication that the veteran has evidence pertinent to his 
claim that he has not submitted to VA.

2.  The veteran's service-connected PTSD is not productive of 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks; the preponderance of 
the evidence indicates that the disability is not manifested 
by occupational and social impairment with reduced 
reliability and productivity.




 
CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

During the pendency of this appeal, the veteran was provided 
multiple VCAA notification letters.  In March 2007, the 
veteran was issued a VCAA notification letter that addressed 
his claim for an increased rating for his service-connected 
PTSD.  This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
this claim; the information and evidence that VA will seek to 
provide; the information and evidence the claimant is 
expected to provide; and to provide any evidence in his 
possession that pertains to the claim.  The letter provided 
the veteran notice regarding the evidence and information 
needed to establish a disability rating and an effective 
date, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2007 VCAA letter noted above was issued after the RO decision 
that is the subject of this appeal.  The Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the May 
2007 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
private medical records and two VA psychiatric examinations.  
At the time of the Board hearing, the veteran and the 
representative indicated that he had last undergone a 
psychiatric examination in December 2005.  Review of the 
claims file reveals, however, that the veteran was last 
provided with an examination in April 2007.  After review of 
the medical evidence of record, to include the two VA 
examination reports of record, the Board finds there is 
adequate evidence of record for rating purposes and there is 
no duty to provide another examination or opinion.  See 38 
C.F.R. §§ 3.326, 3.327.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

The veteran contends that the initial rating assigned to his 
PTSD disability does not adequately contemplate the severity 
of his symptoms.  He asserts that a rating in excess of 30 
percent is warranted.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

Post-traumatic stress disorder is rated under Diagnostic Code 
9411 and is evaluated under the General Rating Formula for 
Mental Disorders found at 38 C.F.R. § 4.130. The Rating 
Formula reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupation tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In this regard, the Board finds as highly relevant the 
evidence provided by Global Assessment of Functioning (GAF) 
scores that mental health professionals assign upon 
examination of a patient.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  Carpenter, supra.

Factual Background

The claims file contains a September 2002 private treatment 
record, which indicates that the veteran had a "sinking 
helpless feeling 2 weeks ago" and a generalized anxiety with 
a history of panic attacks.  The clinician indicated that a 
diagnosis of PTSD had to be ruled out.  It was also noted 
that the veteran was up several times during the night and 
had occasional difficulty falling asleep.  In a March 2005 
private treatment record, a clinician wrote that the veteran 
had a history of a great deal of anxiety and some depression 
over many years and that he had treated the veteran since 
1986.  Other private treatment records document the veteran's 
anxiety.  

The veteran underwent a VA examination in December 2005.  The 
examiner noted review of the claims file and that the 
veteran's anxiety and depression were being treated with 
biofeedback.  The clinician reported that the veteran had 
difficulty falling asleep and had an exaggerated startle 
response but his symptoms were causing much less social and 
occupational problems at the present time and for the past 
year.  She further observed that had been "significant 
impact" from 2002 until 2004.  The veteran was reported to 
be married and the veteran indicated that his marriage had 
been "fine."  He had a good relationship with his daughters 
and he was noted to have "quite a few" friends.  The 
veteran was also noted to enjoy ranch work, camping, 
horseback riding, snowmobiling, and reading.

The examiner discussed the veteran's increased symptoms 
beginning in 2002, including repressed appetite, "suicide 
ideas," low energy, and anxiety attacks "coming out of the 
blue."  The examiner then noted that in 2002, he got into 
treatment and that he started to feel better in two to three 
months.  The examiner reported that the "suicide ideas" 
were now gone. 

The examiner reported that the veteran was clean, and neatly 
groomed, and appropriately dressed, had a good mood and 
appropriate affect.  In addition, the veteran was found to 
have no delusions.  He also understand the outcome of his 
behavior and the veteran understood that he had a problem.  
The veteran was reported to have no hallucinations.  The 
examiner indicated that the veteran had a history of panic 
attacks, but then documented that the veteran had not had a 
panic attack for one and a half years.  The examiner further 
noted that the veteran's memory was mildly impaired.  

The examiner diagnosed PTSD, major depressive disorder and 
panic disorder.  She reported that the psychiatric 
disabilities, other than PTSD, were part of an exacerbation 
of the veteran's long standing, subclinical PTSD, which 
"blossomed" in 2002 into full PTSD syndrome.  She assigned 
a GAF of 60, but also estimated that the veteran's GAF two to 
three years ago would have been around 35.  She indicated 
that the veteran had full-time employment and that the 
veteran used his employment to control the PTSD symptoms.  
The examiner found that, only during periods of stress, the 
veteran would have moderate decreased efficiency, mild or 
transient decreased productivity, moderate decreased 
reliability, moderate inability to perform work tasks, and 
mild or transient impaired work, family and other 
relationships.

In a letter received in March 2006, a private clinician 
indicated that the veteran had "flares of symptoms" once or 
twice a month.  In a private treatment document that appears 
to be dated in June 2006, the clinician completing the record 
documented that for the second time in session the veteran 
went into a "stress response" and "full blown anxiety 
reaction 'out of the blue.'" A treatment record that appears 
to be dated in September 2006 indicates that the veteran was 
"close to panic."  In an April 2007 letter, a treating 
clinician reported that the veteran suffered from nightmares, 
exaggerated startle response and emotional liability.  The 
veteran also experienced indicated freefloating anxiety and 
panic attack associated with the above mentioned symptoms.

The veteran underwent an additional VA examination in April 
2007.  The psychiatrist noted review of the clams file.  The 
examiner documented the veteran's treatment for his PTSD, 
noting that the effectiveness of the therapy was good and 
that the veteran was positive about the outpatient treatment.  

The veteran reported that in April 2006 a friend engaged him 
in a discussion about Vietnam.  At this time, the veteran 
became very panicky and started shaking and this continued 
over the next month until the veteran was started on new 
medication and he began having more frequent 
biofeedback/counseling sessions.  The examiner noted that the 
major part of the anxiety is well treated by this regimen, 
but that the veteran continued to have a moderate amount of 
anxiety.  He was also depressed and had some suicidal 
ideation at that time.  The veteran denied current suicidal 
ideation and there was no history of suicide attempts.  His 
energy remained somewhat low and his appetite was variable.  
It was also noted that he did not enjoy food like he used to 
enjoy food.  He continued to have sleep problems.  The 
veteran rated his anxiety in the spring of 2006 as 10/10 with 
10 being the highest and that it was currently 3-4/10 on 
medication.  In addition, the veteran indicated that his 
depression had been a 9-10/10 and that it was currently 2-
4/10.

The psychiatrist documented that there was stress in the 
veteran's marriage but that it was stable.  He was noted to 
have a good relationship with his daughters.  The veteran 
also reported that he enjoyed helping people and that he had 
two to three close friends.  The veteran worked full time.

The veteran's general appearance was clean.  He had tense 
psychomotor activity.  His speech was clear and coherent, he 
was cooperative and friendly and he had full affect.  His 
mood was anxious/depressed.  The psychiatrist noted that the 
veteran was not orientated to time, as he believed that it 
was four days later than it was.  The veteran had no 
delusions or hallucinations.  He also understood the outcome 
of behavior and understood that he had a problem.  Veteran 
denied current panic attacks but indicated that they were 
prominent ten to twelve months ago.  The veteran's memory was 
mildly impaired.

The psychiatrist found that, overall, the veteran's symptoms 
were moderate in severity.  The veteran had daily intrusive 
thoughts and had two to three nightmares per month.  The 
examiner also indicated that the veteran had mild depressive 
symptoms.  The veteran was anxious.  The veteran had less 
enjoyment of life and his social relationships underwent some 
degree of decline.  The examiner indicated that time lost 
over the past year was not a problem.  The psychiatrist found 
that the veteran had a GAF of 55 over the past year in regard 
to his PTSD.  The examiner found that there was occasional 
decrease in work efficiency and that there were intermittent 
periods of inability to perform occupations tasks due to 
PTSD, but with generally satisfactory functioning.  He did 
not indicate that there was a greater degree of impairment.  
The psychiatrist commented that, overall, the veteran had 
some rocky times over the past year, which over the past few 
months had shown improvement.

In a November 2007 letter, a private clinician noted that the 
veteran continued to have episodes of acute anxiety.  It was 
noted that the veteran gave a history of such episodes on 
occasion lasting for weeks.

In December 2007, the veteran testified before the Board.  He 
indicated at that time that he gets a "morbid feeling" and 
that the anxiety attacks had calmed down since beginning a 
new medicine, but that he used to have them two to three 
times a week, and sometimes every night.  The veteran 
asserted that the PTSD has worsened over the past two years 
in that his reflux symptoms had increased in severity.



Analysis

The Board finds that an initial or stated rating in excess of 
30 percent for PTSD is not warranted.  Reviewing the record 
as a whole, it appears that the veteran has responded well to 
treatment for PTSD; during his testimony, he indicated the 
success of his treatment.  The record indicates that the 
veteran is in a stable marital relationship and works full-
time, although there is some stress in these areas.  In 
addition, the veteran is noted to have several friends and 
enjoys social activities. For example, it was noted upon a 
December 2005 psychiatric examination that he had a good 
relationship with his daughters, had quite a few friends and 
enjoyed ranch work, camping, horseback riding, snowmobiling, 
and reading.  Although the veteran has testified that his 
reflux symptoms have worsened, which he attributes to his 
PTSD, this relates to his claim for secondary service 
connection for a stomach disability, which is addressed in 
the remand below. 

The Board notes that the veteran's main symptoms attributed 
to PTSD are panic attacks and difficulty sleeping.  In 
addition, the record contains evidence that the veteran has 
previously had suicidal ideation.  The Board highlights that 
there is evidence of the veteran having more severe symptoms 
than currently present in 2002.  The Board notes that the 
veteran filed for service connection in September 2002.  In 
the December 2005 VA examination, the examiner indicated that 
the veteran's symptoms had "significant impact" from 2002 
until 2004.  In another section of the report, the examiner 
indicated that the veteran had increased symptoms beginning 
in 2002, including repressed appetite, "suicide ideas," low 
energy, and anxiety attacks "coming out of the blue," but 
that the veteran got into treatment in 2002 and started to 
feel better in two to three months.  The examiner 
specifically noted that the suicidal ideation was not 
present.  In addition, the examiner assigned a GAF of 60 and 
estimated that the veteran's GAF two to three years ago 
(2002-2003) would have been around 35.  (Emphasis added.)  

In the April 2007 VA examination, as well, the examiner 
indicated that the veteran had increased symptoms beginning 
in April 2006 and lasting for a month, until the veteran's 
medication and treatment were adjusted.  The examiner also 
indicated that the veteran had suicidal ideation at the time 
of the increased symptoms.  The examiner, however, found that 
the veteran's current symptoms were moderate in severity.  
The GAF assigned was 55.

The Board also notes that in a November 2007 letter, a 
private clinician indicated that the veteran had episodes of 
acute anxiety lasting for days and sometimes for weeks.  
However, the clinician 's indication that the veteran 
currently experiences extended periods of acute anxiety is 
not supported by the VA examination report conducted seven 
months prior or by the veteran's testimony before the Board 
one month after this letter was written, in which he 
indicated that he no longer had this severity of symptoms.

While there is evidence that the veteran has previously had 
more severe symptoms, during the period of time at issue 
here, his PTSD symptoms overall are not consistent with more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, within the meaning 
of the applicable rating criteria.  While there is some 
indication of panic attacks or periods of acute anxiety, 
along with disturbances of motivation and mood, the 
preponderance of the evidence is against occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, or difficulty in establishing effective work and 
social relationships.  As noted above, the GAF scale scores 
reported during the period of time in question are consistent 
with these conclusions.  Thus, a rating in excess of 30 
percent is not warranted.

Regarding whether "staged" ratings are appropriate for past 
periods of time where the veteran's symptoms were more 
severe, it is not clear from the December 2005 VA examination 
the time period that the symptoms were more severe.  Although 
the examiner indicated that the veteran's symptoms had a 
"significant impact" from 2002 to 2004 and that the veteran 
had a GAF of 35 two to three years prior, the examiner also 
indicated that the veteran began treatment in 2002 and saw 
improvement in two to three months.  In addition, in the 
April 2007 examination, the examiner indicated that the 
veteran had increased symptoms in April 2006.

The evidence shows that the veteran's psychiatric symptoms 
were most severe prior to the period of time at issue and the 
evidence as whole reveals that such symptoms have improved 
since treatment began in 2002, with increased symptoms prior 
to medication and treatment being readjusted.  The 
preponderance of the evidence is against a finding of more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks at any point from the 
date of receipt of the veteran's claim for service 
connection.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The record indicates that the veteran is 
retired from one job and works full-time in another position.  
There has been no showing by the veteran that PTSD causes 
marked interference with employment or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for consideration of the assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Thus, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Therefore, the benefit of the doubt doctrine is 
not applicable and the claim for a rating in excess of 30 
percent for PTSD must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to an initial or staged rating in excess of 30 
percent for PTSD is denied


REMAND

The veteran contends that he has hypertension and a 
gastrointestinal disorder that are attributable to his 
service connection PTSD.

As to this aspect of the appeal, the Board notes that, under 
38 C.F.R. § 3.310 (a), service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, 
was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen and adds language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

The RO has adjudicated the veteran's claims on direct, 
presumptive and secondary bases.  In March 2006, the RO 
issued the veteran a VCAA notification letter that included 
notice regarding secondary service connection and the veteran 
has been provided a copy of the amended version of 38 C.F.R. 
§ 3.310(a).

Two letters from the same clinician address the contended 
connection between the veteran's service-connected PTSD and 
both his hypertension and gastrointestinal disorder.  In a 
March 2006 letter, the clinician wrote that "[i]t was clear 
to [him] that [the veteran's] symptoms of panic, anxiety, 
gastrointestinal disturbance, and hypertension are directed 
related to the diagnosis of PTSD."  In a November 2007 
letter, the clinician wrote that "[i]t was his opinion that 
the diagnoses of hypertension and gastroesophageal reflux 
disease are exacerbated by, if not the direct result of, the 
diagnosis of [PTSD]."  The clinician did not provide any 
rational for these opinions.  Although the Board finds that 
these statements are not supported by a rationale and fail to 
identify the baseline level of the veteran's hypertension and 
gastrointestinal disorder prior to the onset of the claimed 
aggravation, this evidence is sufficient to require VA to 
obtain a VA examination and opinion addressing the secondary 
service connection questions at hand.  See 38 C.F.R. § 3.310, 
to include 71 Fed. Reg. 52744 (2006), and Allen, supra.  
Therefore, the veteran should be scheduled for a VA 
examination to determine whether he has hypertension or a 
gastrointestinal disorder that was caused or aggravated by 
his service-connected PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
a VA examination.  The claims file 
should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should provide answers to the 
following:  

a)  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's 
hypertension was caused or 
aggravated by the service-
connected PTSD?

b)  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran 
has a gastrointestinal 
disability that was caused or 
aggravated by the service-
connected PTSD?  

The clinician is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
causal relationship or a 
finding of aggravation; less 
likely weighs against the 
claim.

The clinician is also advised 
that aggravation for legal 
purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

The examiner is requested to 
provide a rationale for any 
opinion provided.  If the 
clinician is unable to answer 
any question presented without 
resort to speculation, he or 
she should so indicate.

If the veteran's hypertension 
or gastrointestinal disorder 
was aggravated by the service-
connected PTSD, to the extent 
that is possible, the examiner 
is requested to provide an 
opinion as to approximate 
baseline level of severity of 
the disability (e.g., slight, 
moderate) before the onset of 
aggravation.

2.  Thereafter, the veteran's claims for 
service connection for hypertension and 
a gastrointestinal disability must be 
adjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of these matters by the actions herein requested.




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


